Ryland, Judge.
From the statement of the facts in evidence in this case, it will at once be seen, that the instructions prayed for, on the part of the defendant, should have been given. These instructions became proper and necessary, especially after those given by the court for the State.
In looking into the evidence, as preserved by the bill of exceptions, the mind of one' accustomed to judicial proceedings, especially in criminal cases, becomes somewhat at a loss to account for the conviction of this defendant. We have not yet reached the era in the administration of criminal law, in which it becomes necsssary only to accuse in order to convict. Some proof of guilt is still required.
*249In this case, the Criminal Court should have granted a new trial at once, for there is scarcely a pretence for the conviction. The judgment is reversed,
the other judges concurring.